AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                  Eastern District
                                                __________         of of
                                                            District  New  York
                                                                         __________

                         Maliek Brown                             )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                      Civil Action No. 19-CV-1575(NGG)(RML)
                                                                  )
  CITY OF NEW YORK, P.O. LAUREN MORALES,                          )
  P.O. SHANEE HANSLER, P.O, MIKE HASTINGS,
                                                                  )
P.O. JOSEPH PALAGUACHI, P.O. BRANDON DIAZ,
  P.O. ANDREW DAWKINS, P.O. COLIN GORDON,                         )
       P.O. PAUL LATTANZIO, P., P.O. JULIO                        )
    APOLINARIS, P.O.Defendant(s)
                         EMAD HAWATMEH, SGT.                      )
OSAMAH SALEM, P.O. MICHAEL CONSTANTINOU,
  Cpt. WILLIAM TOBIN, P.O. ALLEN ALEXANDER,  SUMMONS IN A CIVIL ACTION
 JOHN and JANE DOE 1 through 10, individually (the
names John and Jane Doe being fictitious, as the true
To: (Defendant’s
            namesname and address)
                    are presently unknown),
                     Defendants.¬¬ PA Marquese Jones
                                   210 Joralemon Street, room 410
                                   Brooklyn, N.Y. 11201




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Robert Marinelli, Esq.
                                       305 Broadway, Suite 1001
                                       New York, N.Y. 10007
                                       (212) 822-1427



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                          DOUGLAS C. PALMER
                                                                          CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-CV-1575(NGG)(RML)

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
